                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 RICHARD A. DAVIDSON,                          :    Case No. 1:18-cv-777
     Plaintiff,                                :
                                               :    District Judge Timothy S. Black
 vs.                                           :    Magistrate Judge Karen L. Litkovitz
                                               :
 STATE OF OHIO, et al.,                        :
                                               :
          Defendants.                          :

                              ORDER ADOPTING THE
                          REPORT AND RECOMMENDATION

         This civil case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the

Magistrate Judge reviewed the relevant pleading and, on December 10, 2018 and

December 21, 2018, submitted two Report and Recommendations, recommending that

Plaintiff’s complaint be dismissed with prejudice (Doc. 4) and that Plaintiff’s motions to

amend his complaint be denied (Doc. 8). Plaintiff filed objections to both Report and

Recommendations on December 18, 2018 and December 28, 2018, respectively. (Docs.

6, 9).

         Plaintiff’s complaint seeks to invalidate the Ohio criminal statute under which

Plaintiff was convicted in state court. (Doc. 3). The complaint specifically states that

Plaintiff seeks “damages in any manner this Court deems appropriate in the furtherance

of justice, as the Plaintiff has shown serious harm by being unlawfully convicted of a

void statute.” (Id. at 11). However, as the Magistrate Judge correctly states, Plaintiff

cannot challenge the validity of the statute without necessarily invalidating his underlying
criminal conviction. (Doc. 4). Thus, Plaintiff is not entitled to such relief, pursuant to

Heck v. Humphrey, 512 U.S. 477 (1994), unless his criminal conviction is invalidated

first. And Plaintiff’s subsequent requests to amend his complaint and for a declaratory

judgment under Fed. R. Civ. P. 57 are not proper and would not resolve the defects in this

case. (Doc. 8).1 Moreover, to the extent Plaintiff seeks to challenge his criminal

conviction, he must do so by way of a habeas petition, pursuant to 28 U.S.C. § 2254.

       Plaintiff’s objections to the Report and Recommendations allege that the

Magistrate Judge incorrectly interprets the relief Plaintiff seeks. The Court disagrees.

Thus, Plaintiff’s objections serve only to reassert the claims raised in his pleadings, none

of which are well-taken. (Docs. 6, 9).2

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all




1
 Fed. R. Civ. P. 57 provides, in relevant part, that: “The existence of another adequate remedy
does not preclude a declaratory judgment that is otherwise appropriate.” (Emphasis added).
2
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[ ] to the report and recommendation and refer[ ] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17,
2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing
of vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). Here, because Plaintiff’s general objections merely reassert the same arguments
previously raised, Plaintiff fails to provide “specific written objections” to the Report and
Recommendations. Fed. R. Civ. P. 72(b)(2) (emphasis added). Moreover, upon de novo review,
the Court finds that the Magistrate Judge’s recommendations are thorough and accurate, and,
accordingly, Plaintiff’s objections are overruled.

                                                  2
of the filings in this matter. Upon consideration of the foregoing, the Court determines

that the Report and Recommendations (Docs. 4, 8) should be, and are hereby, adopted in

their entirety. Accordingly:

      1.      Plaintiff’s objections to the Report and Recommendations (Docs. 6, 9) are
              OVERRULED;

      2.      The Report and Recommendations (Docs. 4, 8) are ADOPTED;

      3.      Plaintiff’s complaint (Doc. 3) is hereby DISMISSED with prejudice,
              pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1);

      4.      Plaintiff’s motions to amend the complaint (Docs. 5, 7) are hereby
              DENIED;

      5.      The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court; and

      6.      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
              of this Order would not be taken in good faith and, therefore, this Court
              DENIES Petitioner leave to appeal in forma pauperis.

      IT IS SO ORDERED.

Date: 8/28/2019                                                 s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             3
